NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 18, 2022 *
                                Decided January 24, 2022

                                          Before

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

Nos. 20-2556 & 21-1431

JASON SMITH                                        Appeals from the United States District Court
     Plaintiff-Appellant,                          for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          Nos. 1:19-cv-01539 & 1:18-cv-08075

TIMOTHY C. EVANS, et al.,                          Gary Feinerman,
     Defendants-Appellees.                         Judge.

                                        ORDER

        Jason Smith, a former probation officer for Cook County, appeals adverse
judgments in two suits in which he alleged that County, City of Chicago, and union
officials violated his rights under federal and state laws. Smith contends that, because of

       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-2556 & 21-1431                                                                Page 2

his race (African American) and his advocacy for African-American workers, the
defendants interfered with his work at the County and the City. The district court
rejected some of Smith’s claims for failure to exhaust properly by filing the required
administrative charge with the Equal Opportunity Employment Commission, and
others for failure to state a legal claim or provide triable evidence. That court’s
reasoning was correct, and we affirm.

                                        Background

       Smith worked as a probation officer with the Cook County Juvenile Probation
and Court Services Department until 2018. Before he left the job, he was elected vice-
president of his union. According to Smith, his county supervisors retaliated against his
union-based opposition to workplace race discrimination by changing his work
schedule and maligning him. These actions prompted him to resign in 2018 and to
begin work with the City. After he resigned, he alleges, county workers falsely told the
City that the County had fired him for disciplinary reasons. The City then fired him.

        After filing with the EEOC a charge about the City’s discharge, Smith filed these
two suits. As relevant to this appeal, his first suit, No. 18 C 8075, claimed that, by the
conduct just recounted, the Chief Judge of the Circuit Court of Cook County (who
supervises the probation department), the City of Chicago, his union, and agents of
each, violated his First and Fourteenth Amendment rights, see 42 U.S.C. § 1983, and the
Illinois Whistleblower Act, 740 ILCS 174/1.

        Smith’s second suit, No. 19 C 1539, raises similar claims. As in the first suit, he
alleged that the Office of the Chief Judge and Smith’s union violated his rights under
the First and Fourteenth Amendment and the Illinois Whistleblower Act. He added that
they also violated the Illinois Civil Rights Act, 740 ILCS 23/5(b), and Titles VI and VII of
the Civil Rights Acts of 1964, 42 U.S.C. § 2000d, 2000e. He also claimed that the Office of
the Chief Judge defamed him and violated his rights under the Illinois Slander and
Libel Act, 740 ILCS 145/1. A month after filing his second suit, Smith amended the
complaint in his first lawsuit so that it too contained claims under Title VI and VII, the
Illinois Civil Rights Act, and Slander and Libel Act against these defendants.

       The two cases were assigned to the same district judge. With the exception of
some claims against the City in the first suit, the court rejected all of Smith’s claims in
that suit. The judge dismissed his Title VII claims against the Office of the Chief Judge
because Smith had not included notice of them, as is required by administrative
Nos. 20-2556 & 21-1431                                                               Page 3

exhaustion, in his EEOC charge. He also failed to state a claim either under the
Fourteenth Amendment against that Office for depriving him of his job (because he
resigned voluntarily) or under the First Amendment for interfering with his work
(because the interference was not severe). The union, the district court continued, was
entitled to summary judgment: no evidence suggested that it materially harmed Smith
in violation of Title VII, and because it is not a state actor, it did not offend the
Constitution. The court then ruled that the state-law claims had procedural defects.
With only claims against the City remaining in the first suit, and to facilitate an appeal
of the adverse rulings, the court certified for appeal under FED. R. CIV. P. 54(b) the
partial judgment in the first suit. In the second suit, the court invited Smith to amend
his complaint. He did, reiterating his earlier factual allegations. The court then
dismissed the second suit as claim-precluded in light of the adverse rulings in the first
suit.
                                          Discussion

        We have consolidated Smith’s appeals and begin by clarifying their scope. Smith
has preserved challenges to the rulings on his: (1) Title VII and First and Fourteenth
Amendment claims against the Office of the Chief Judge and the union in the first suit;
(2) state-law claims in the first suit; and (3) claims in his second suit rejected on claim-
preclusion grounds. Any other contentions not developed on appeal are abandoned.
See FED. R. APP. P. 28; DiPerna v. Chicago Sch. of Pro. Psychology, 893 F.3d 1001, 1006 n.7
(7th Cir. 2018). We do not discuss Smith’s claims against the City, because they are still
pending in the district court in the first suit and are part of yet another appeal, No. 21-
1544, which is not consolidated with this one.

       Regarding his claims against the Office of the Chief Judge in the first suit, Smith
challenges the dismissal of his Title VII claims for lack of administrative exhaustion.
Before a plaintiff may bring a Title VII claim in federal court against a defendant, the
plaintiff must exhaust the claim administratively by filing with the EEOC a charge of
discrimination against that defendant. See 29 C.F.R. § 1601.28. Smith brought a charge to
the EEOC against the City for acting against him after he left his job with the County;
but his first suit also complained of actions by the Office of the Chief Judge, an
unrelated and distinct party not mentioned in the EEOC charge. Smith’s claim against
the Office of the Chief Judge was not reasonably likely to have been developed by an
investigation into Smith’s charge against the City. See Chaidez v. Ford Motor Co., 937 F.3d
998, 1004-05 (7th Cir. 2019) (the charge and the complaint must “at minimum” describe
the same conduct and same parties). The district court thus correctly ruled that Smith
did not exhaust his claims against the Office of the Chief Judge because they were not
Nos. 20-2556 & 21-1431                                                                   Page 4

“within the scope” of the EEOC charge. See Chicago Tchrs. Union v. Bd. of Educ. of the City
of Chicago, 14 F.4th 650, 657 (7th Cir. 2021) (citing Ajayi v. Aramark Bus. Servs., 336 F.3d
520, 527 (7th Cir. 2003).

        The district court also properly rejected the First and Fourteenth Amendment
claims against the Office of the Chief Judge for failure to state a claim. Smith admits that
he voluntarily left his job with that Office in 2018 for a job with the City. This admission
fatally undermines a Fourteenth Amendment claim that the Office deprived Smith of a
protected interest in his employment. See Andrews v. CBOCS W., Inc., 743 F.3d 230, 237
(7th Cir. 2014), overruled on other grounds by Ortiz v. Werner Enterprises, Inc., 834 F.3d 760
(7th Cir. 2016). Smith also contends that, before he left his county job, supervisors there
interfered with his work (by changing his scheduling and criticizing him) in retaliation
for his union-based advocacy. But he does not develop a credible argument on appeal
that this alleged interference was so severe that it would deter a reasonable worker
from advocacy. Without such an argument, he has not stated a First Amendment claim.
See Santana v. Cook Cnty. Bd. of Review, 679 F.3d 614, 623 (7th Cir. 2012).

        That brings us to Smith’s claims against the union, which fail for several reasons.
We begin with his claim under Title VII, which ended at summary judgment. Smith
argues that the union materially harmed his employment by not compelling arbitration
of his grievance about his discharge from the City. But he did not dispute evidence that
the union pursued arbitration on his behalf shortly after his discharge. In any case he
offered no evidence that discriminatory animus motivated the union. See Green v. Am.
Fed'n of Tchrs./Illinois Fed'n of Tchrs. Loc. 604, 740 F.3d 1104, 1107 (7th Cir. 2014). Smith
responds that the union’s agents failed to communicate promptly the status of Smith’s
grievance to him, but Smith has not explained how the delay materially harmed him.
The district court also properly dismissed Smith’s First and Fourteenth Amendment
claims against the union. Those claims require state action, and Smith did not allege
that his union is a state actor. See Hallinan v. Fraternal Ord. of Police of Chicago Lodge No. 7,
570 F.3d 811, 815–16 (7th Cir. 2009).

        The district court also appropriately dismissed Smith’s claims under Illinois law.
See Coleman v. City of Peoria, Illinois, 925 F.3d 336, 352 (7th Cir. 2019). With the failure of
Smith’s federal claims, the court had the discretion to decline to exercise supplemental
jurisdiction over purely state-law claims. See 28 U.S.C. § 1367(c)(3); Coleman, 925 F.3d
at 351. Although the district court ruled that the state-law claims suffered from other
procedural defects, there is no priority among reasons not to reach the merits of a claim.
See Sinochem International Co. v. Malaysia International Shipping Corp., 549 U.S. 422 (2007).
Nos. 20-2556 & 21-1431                                                                   Page 5



        Finally, we agree with the district court that claim preclusion barred Smith’s
second suit. The doctrine applies because the second suit arose out of the same
operative facts as his first one. See White v. Illinois State Police, 15 F.4th 801, 809 (7th Cir.
2021) (looking to Illinois law). The doctrine bars not only the claims Smith raised in his
first suit but any claims that he could have raised there, such as the claim he proposed
in the second suit under 42 U.S.C. § 1985 based on the same facts as his § 1983 claims in
the first case. See Scholz v. United States, 18 F.4th 941, 952–53 (7th Cir. 2021) (surveying
cases). Moreover, the district court, having invited, accepted, and considered an
amended complaint in the second case that advanced no viable claims, reasonably ruled
that further amendments would be futile. That court therefore had no duty to accept
another amended complaint. See Ass'n of Am. Physicians & Surgeons, Inc. v. Am. Bd. of
Med. Specialties, 15 F.4th 831, 835 (7th Cir. 2021).

                                                                                  AFFIRMED